Exhibit (a)(1)(xiii) KPN Extends Tender Offer for iBasis October 20, 2009 – Wilmington, Delaware - KPN B.V. (“KPN”) today announced that it has extended its cash tender offer to acquire all the outstanding shares of common stock of iBasis, Inc. (NASDAQ: IBAS) (“iBasis”) not otherwise held by KPN.The tender offer will now expire at midnight, New York City time, on Friday, November 20, 2009, unless further extended.All other terms and conditions of the tender offer remain unchanged. As of the close of business on Monday, October 19, 2009, approximately 39,399 shares have been tendered in and not withdrawn from the tender offer. The Delaware Court of Chancery has rescheduled the hearing on iBasis’ and KPN’s respective claims to October28 and October29, 2009.The cash tender offer was extended so that KPN will be able to pursue its counterclaims which seek to invalidate the “poison pill” purportedly adopted by iBasis and to defend against the baseless complaint filed by iBasis in the Delaware litigation.KPN believes that iBasis’ “poison pill” is a clear violation of iBasis’ own bylaws and the terms of the agreement pursuant to which KPN acquired its interest in the company. KPN remains committed to completing this transaction successfully. About KPN’s Tender
